Citation Nr: 0736086	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-44 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation of residuals of a left 
knee meniscectomy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Regional 
Office (RO) that denied an increased evaluation for residuals 
of a left knee meniscectomy, currently evaluated as 20 
percent disabling.  The veteran disagreed with the assigned 
rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to certification of this case to the Board, 
additional relevant evidence was submitted.  Although the 
veteran's representative waived RO review, the evidence 
suggests the veteran's left knee condition may have worsened 
since the last examination in April 2004.  Specifically, the 
radiology report from October 2005 reflects mild medial joint 
space narrowing bilaterally, and loose joint body in the left 
knee.  VA treatment notes from 2005 reveal painful motion, 
although specific range of motion findings are not provided.  
Thus, the Board finds that another VA examination should be 
conducted to determine the current state of the veteran's 
residuals of his left knee meniscectomy.  

A VA General Counsel Opinion, VAOPGCPREC 23-97, addresses 
cases in which a claimant has arthritis and instability of 
the knee, stating that such claimant may be rated separately 
under diagnostic codes 5003 (arthritis) and 5257 (instability 
of the knee).  Therefore upon remand, the RO should also 
consider whether separate ratings for instability and 
arthritis are warranted.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Additionally, the Board notes that although Veterans Claims 
Assistance Act of 2000 (VCAA) notice was provided in this 
case, such notice included only a discussion of what was 
necessary to establish service connection, not an increased 
rating.  In addition, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
effective date of an award.  Thus, on remand corrective 
notice should be provided, that also informs the veteran of 
the evidence needed to substantiate a claim for an increased 
rating and effective date therefore.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) with regard to the 
claim for an increased rating, that also 
advises the veteran that a disability 
rating and effective date will be assigned 
if an increased rating is awarded, to 
include an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Ask the veteran to provide the names 
and addresses of all private medical care 
providers who have treated him for his left 
knee condition since December 2004.  After 
securing any necessary release, obtain any 
records which are not duplicates of those 
in the claims file.  Additionally, relevant 
VA treatment records dating since October 
2006 should be obtained.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the left knee 
condition.  All necessary tests should be 
performed.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

The examiner should conduct a thorough 
orthopedic examination of the left knee, 
and should document any limitation of 
motion, including any limitation of motion 
due to pain.  The examiner should also 
describe any subluxation or instability, 
crepitance, or locking.  As to the 
veteran's low back disability, all signs 
and symptoms should be described in detail, 
including range of motion studies.  It is 
imperative that the examiner comment on the 
functional limitations caused by pain and 
any other associated symptoms, to include 
the frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.   

4.  Following completion of the above, the 
record should again be reviewed, to include 
consideration of separate ratings for 
arthritis and instability.  If the claim 
remains denied, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

